Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered on May 5, 1969, convicting him of assault in the second degree upon two counts, on his guilty plea, and sentencing him on each count to a concurrent term of two and one-half to five years. Judgment modified, in the interests of justice, by reducing both sentences to the time served. As so modified, judgment affirmed. In our opinion the sentences were excessive to the extent indicated herein. Munder, Acting P. J., Latham, 'Shapiro, Christ and Benjamin, JJ., concur.